 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CHRISTOPHER RYAN SAADE,
 8                                   Plaintiff,
 9                v.                                          C19-470 TSZ

10        STATE OF WASHINGTON                                 MINUTE ORDER
          DEPARTMENT OF HEALTH, et al.
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Plaintiff’s Motion to Extend Deadline for Supplemental Brief, docket
   no. 24, is GRANTED. Plaintiff’s supplemental brief, not to exceed 10 pages, addressing
15
   whether the Fourth Amendment right that Defendant Timothy J. Fenimore allegedly
   violated was “clearly established” at the time of the alleged violations is due on or before
16
   October 31, 2019.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 22nd day of October, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
